COURT OF APPEALS OF VIRGINIA


Present: Judges Felton, Kelsey and Senior Judge Willis
Argued at Richmond, Virginia


ZACHARIE PIERRE COMEAU
                                           MEMORANDUM OPINION * BY
v.   Record No. 1290-02-2                  JUDGE D. ARTHUR KELSEY
                                                JUNE 17, 2003
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF HENRICO COUNTY
                          Gary A. Hicks, Judge

          Robert P. Geary for appellant.

          Amy Hay Schwab, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     The trial court found the appellant, Zacharie Pierre Comeau,

guilty of aiding and abetting prescription fraud under Code

§ 18.2-258.1.    On appeal, Comeau contends that the evidence proved

neither that any prescription fraud took place nor that he aided

and abetted any such fraud.    Comeau also contends that the trial

court erred by permitting a pharmacist to testify about a sign-out

log used in the pharamacy.    Finding no error, we affirm the trial

court.




     *Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                I.

     On appeal, we review the evidence "in the light most

favorable to the Commonwealth."      Kingsbur v. Commonwealth, 40

Va. App. 307, 308, 579 S.E.2d 357, 358 (2003).     That principle

requires us to "discard the evidence of the accused in conflict

with that of the Commonwealth, and regard as true all the

credible evidence favorable to the Commonwealth and all fair

inferences that may be drawn therefrom."      Holsapple v.

Commonwealth, 39 Va. App. 522, 528, 574 S.E.2d 756, 758-59

(2003) (en banc) (citation omitted).

     On December 19, 2001, Comeau accompanied his live-in

girlfriend, Betty Ann Nuzzo, to the Westbury Pharmacy to have

her prescriptions refilled.    Charles Williams, a pharmacy clerk,

worked the front counter that day.      Nuzzo identified herself and

asked Williams for her prescriptions.     Williams looked under the

"N" section of an alphabetical prescription bin and found a bag

for Nuzzo containing three medications:     Augmentin, an

antibiotic, and Ibuprofen and Feuregon, both pain medications.

Feuregon contains codeine, a Schedule II controlled substance as

defined in Code § 54.1-3448.   Nuzzo signed on a log sheet

verifying her receipt of the prescriptions.     Nuzzo and Comeau

then returned to their home and, as Nuzzo testified, shared the

"entire batch of the pills" to get high.

     The next day Nuzzo and Comeau returned to the pharmacy and

again approached Williams.    Nuzzo told Williams she needed to

                                - 2 -
pick up some prescriptions.    Williams checked the "N" section of

the prescription bin and found no medications under her name.

Williams remembered that Nuzzo and Comeau had picked up

prescriptions the day before and asked Nuzzo whether she had

already picked up her medications.      In Comeau's presence, Nuzzo

replied:   "Well, no I didn't." 1   Comeau said nothing.   Williams

called for a pharmacist to come forward and talk with Nuzzo.

     Teresa Harris, a pharmacist at Westbury Pharmacy, came to

the counter.   Nuzzo said she was "looking for seven"

prescriptions.   Harris, who had not worked the day before, tried

to find the pharmacy log sheet.     Unable to find it, Harris

double-checked the prescription bin to ensure that the

prescriptions were not incorrectly filed under the wrong name.

Finding no prescriptions for Nuzzo, Harris checked the computer

to see if the prescriptions had been filled.     The computer

records noted that seven prescriptions had been ordered for


     1
       At another point in his testimony, Williams also said he
remembered Nuzzo stating, "them ain't the ones I was looking
for." Comeau argues that this refutes Williams's later
statement that Nuzzo unequivocally denied receiving any
prescriptions the day before. We disagree. At most, Williams's
testimony involves some internal inconsistency. The trial
court, however, "heard the witnesses testify and was in closer
touch with the situation than the appellate court, which is
limited to a review of the written record." Ferguson v. Grubb,
39 Va. App. 549, 557, 574 S.E.2d 769, 772 (2003). As fact
finder, the trial court was "free to believe and disbelieve in
part or in whole the testimony of any witness." Yellardy v.
Commonwealth, 38 Va. App. 19, 22, 561 S.E.2d 739, 741 (2002);
see also Montague v. Commonwealth, 40 Va. App. 430, 436, 579
S.E.2d 667, ___ (2003).

                                - 3 -
Nuzzo and that three prescription labels had been printed the

day before.   The computer records, however, did not show whether

Nuzzo had received these three medications.

     Harris attempted to make sense of the situation with Nuzzo.

During this encounter, Comeau injected himself into the

conversation and became "very mouthy."   He attempted to hurry

things along by complaining that he was "tired of waiting" and

that the whole episode was "ludicrous" and "just ridiculous."

Purporting to speak on behalf of Nuzzo as well as himself,

Comeau railed, "we shouldn't have to be put through this."    "Is

this the way business is normally taken care?," Comeau

complained.   All the while, Harris was attempting ——

unsuccessfully —— to find out if Nuzzo had received the

Augmentin, Ibuprofen, and Feuregon the day before.   At no point

did Nuzzo or Comeau truthfully answer this question.

     While Harris was looking on the computer, another

pharmacist remembered that she had filled the prescriptions for

Augmentin, Ibuprofen, and Feuregon the day before.   Under

pharmacy policy, however, "if a patient says they didn't get

it," the pharmacist refills the prescription.   Relying on

Nuzzo's denial that she received any medications, Harris

refilled the prescriptions for Augmentin, Ibuprofen, and

Feuregon, along with two of the four other prescriptions in

Nuzzo's profile.   After reviewing the prescriptions, Nuzzo



                               - 4 -
refused two of the seven when she learned that that she would

have to pay for those two out of pocket.

     Comeau and Nuzzo returned home and took all of the

codeine-laced pain pills.   In the meantime, Harris found the

prescription sign-out log for December 19, proving that Nuzzo

had received Augmentin, Ibuprofen, and Feuregon on that day.

Harris called Nuzzo and asked her to return those three

medications.   Nuzzo and Comeau returned to the store, bringing

only the Augmentin.   Comeau was "very belligerent" and "was

cussing."   When asked where the Ibuprofen and Feuregon were,

Comeau stated, "You know, we took them.    I took them.   I took

the Feuregon."   The pharmacy manager called the police while

Comeau and Nuzzo "stormed out" of the store.

     Officer H.A. Gordon of the Henrico Police responded to the

pharmacy's call and went to Nuzzo's house where he interviewed

Nuzzo and Comeau.    Comeau admitted that the pharmacy "gave us

the same medicine as they did the first day."    He took the

position, however, that "it was their fault, not ours."    Nuzzo

admitted that she and Comeau immediately "went home" and "took

the medicine."   Comeau also admitted that he got "high from it"

and that he was "wasted right now."     Nuzzo and Comeau were

arrested, charged, and convicted of prescription fraud under

Code § 18.2-258.1.




                                - 5 -
                                 II.

         When faced with a challenge to the sufficiency of the

evidence, we "presume the judgment of the trial court to be

correct" and reverse only if the trial court's decision is

"plainly wrong or without evidence to support it."      Wright v.

Commonwealth, 39 Va. App. 698, 703, 576 S.E.2d 242, 244 (2003)

(citations omitted); see also McGee v. Commonwealth, 25 Va. App.

193, 197-98, 487 S.E.2d 259, 261 (1997) (en banc).

     When a jury decides the case, Code § 8.01-680 requires that

"we review the jury's decision to see if reasonable jurors could

have made the choices that the jury did make.     We let the

decision stand unless we conclude no rational juror could have

reached that decision."     Pease v. Commonwealth, 39 Va. App. 342,

355, 573 S.E.2d 272, 278 (2002) (en banc).     The same standard

applies when a trial judge sits as the fact finder because the

"judgment of a trial court sitting without a jury is entitled to

the same weight as a jury verdict."      Cairns v. Commonwealth, 40

Va. App. 271, 293, 579 S.E.2d 340, 351 (2003) (citation

omitted); see also Shackleford v. Commonwealth, 262 Va. 196,

209, 547 S.E.2d 899, 907 (2001). 2


     2
       Unless the fact finder acted unreasonably, we consider it
our duty not to "substitute our judgment for that of the trier
of fact, even were our opinion to differ." Wactor v.
Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002)
(citation omitted); see also Mohajer v. Commonwealth, 40
Va. App. 312, 321, 579 S.E.2d 359, 364 (2003) (en banc) ("On
review of a claim asserting the sufficiency of the evidence,
this Court does not substitute its judgment for that of the

                                 - 6 -
       In other words, a reviewing court does not "ask itself

whether it believes that the evidence at the trial established

guilt beyond a reasonable doubt."       Jackson v. Virginia, 443 U.S.

307, 318-19 (1979) (emphasis in original and citation omitted).

Instead, the relevant question is whether "any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt."    Id. at 319 (emphasis in original).    This

deference applies not only to the historical facts themselves,

but the inferences from those facts as well.      "The inferences to

be drawn from proven facts, so long as they are reasonable, are

within the province of the trier of fact."       Hancock v.

Commonwealth, 12 Va. App. 774, 783, 407 S.E.2d 301, 306 (1991).

       Governed by this standard of review, we find the evidence

sufficient to support Comeau's conviction for aiding and

abetting prescription fraud.   When asked on December 20 whether

she had received prescriptions on the 19th, Nuzzo said she had

not.   In fact, she had.   The pharmacist relied on this

misrepresentation when she refilled these same prescriptions on

the 20th.   Nuzzo thereby obtained prescription medications "by

fraud, deceit, misrepresentation" or "subterfuge" or by

"concealment of a material fact" in violation of Code


trier of fact."); Pease, 39 Va. App. at 355, 573 S.E.2d at 278.
Thus, on appeal from a bench trial, if "reasonable jurists could
disagree about the probative force of the facts, we have no
authority to substitute our views for those of the trial judge."
Campbell v. Commonwealth, 39 Va. App. 180, 186, 571 S.E.2d 906,
909 (2002).

                                - 7 -
§ 18.2-258.1(A)(i), (iii).      Nuzzo's criminal culpability,

therefore, establishes the first predicate for Comeau's

liability as a principal in the second degree.       See Taylor v.

Commonwealth, 260 Va. 683, 688, 537 S.E.2d 592, 594 (2000)

(recognizing that "before the accessory to a crime can be

convicted as such, it must be shown that the crime has been

committed by the principal").

     It must also be shown, however, that Comeau was "present at

the commission of a crime, inciting, encouraging, advising or

assisting in the act" for him to be treated as an aider and

abettor.     Id.    The evidence supports the trial court's finding

on this issue as well.      Comeau was with Nuzzo, his girlfriend,

on the 19th and 20th.      Comeau had used the prescriptions

obtained on the 19th to get "high," and he also accompanied

Nuzzo on the 20th.      He stood silently beside Nuzzo when she lied

about having not received any prescriptions on the 19th and then

injected himself into the conversation, in a belligerent and

distracting manner, when the pharmacist attempted to find out

the truth.    Comeau also said nothing when the pharmacist, based

upon Nuzzo's misrepresentation, gave them a second set of pain

medications.       Comeau and Nuzzo then used the medications to "get

high" as soon as they got home.

     On appeal, Comeau claims the entire episode was simply a

misunderstanding.      The trial court, however, construed Comeau's

behavior —— particularly his effort to distract and intimidate

                                   - 8 -
the pharmacist as she attempted to discover the truth —— as

evidence that Comeau "encouraged, countenanced, or approved

commission of the crime."     Smith v. Commonwealth, 33 Va. App.

65, 70-71, 531 S.E.2d 608, 610 (2000) (quoting Rollston v.

Commonwealth, 11 Va. App. 535, 539, 399 S.E.2d 823, 825 (1991)).

Because this finding is not irrational, nor the facts underlying

it insufficient, we affirm.

                                  B.


     Comeau also contends that the trial court erred by permitting

Harris, the pharmacist on duty on December 20, to testify about

the pharmacy's sign-out log.    Doing so, Comeau contends, violates

the "shopbook rule" governing admission of business records.    We

disagree.

     The Commonwealth offered the logs as exhibits during

Williams's testimony.   Comeau initially objected "subject to cross

examination."    After cross and redirect examination, the trial

court asked, "Any further objection to the documents from Mr.

Williams?"   "No, Your Honor," Comeau's counsel replied, "I don't

have any objection."    The trial court then admitted the logs into

evidence as exhibits.

     Later, during Harris's testimony, the Commonwealth gave

Harris the logs and asked her to read the entries made for

December 19.    Comeau objected, claiming the shopbook exception to

the hearsay rule did not apply to Harris because she was not a


                                 - 9 -
"custodian" of the logs.   The trial court properly overruled this

objection.   The logs had already been admitted, without objection,

into evidence.   The requirements of the shopbook exception govern

the question whether a business record should be admitted, 3

not whether a knowledgeable witness may testify about the record

once it has been admitted.   It matters not, therefore, whether

Harris could satisfy the custodian test for establishing the

admissibility of the sign-out logs.     They had already been

admitted before Harris was asked any questions about them.

Harris's personal knowledge of the logs, based upon her daily use

of them, provided the requisite foundation for her testimony.

                                III.

     Finding that sufficient evidence supports Comeau's conviction

and that the trial court properly overruled Comeau's evidentiary

objections, we affirm.

                                                      Affirmed.




     3
       The "modern 'shopbook' rule or business records exception
to the hearsay rule . . . allows introduction 'into evidence of
verified regular [business] entries without requiring proof from
the original observers or record keepers.'" Sparks v.
Commonwealth, 24 Va. App. 279, 282, 482 S.E.2d 69, 70 (1997)
(bracketed material in original); see also Kent Sinclair, Joseph
C. Kearfott, Paul F. Sheridan & Edward J. Imwinkelried, Virginia
Evidentiary Foundations § 9.4, at 303 (1998).

                               - 10 -